 



Exhibit 10.22
Execution Copy
SUBSCRIPTION AGREEMENT
          IN MAKING AN INVESTMENT DECISION, EMPLOYEE MUST RELY ON EMPLOYEE’S OWN
EXAMINATION OF THE EMPLOYER AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS
AND RISKS INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR
STATE OR NON-U.S. SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE,
THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE
ADEQUACY OF THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL
OFFENSE.
          THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (''SECURITIES ACT’’), AND OTHER APPLICABLE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. EMPLOYEE
SHOULD BE AWARE THAT HE WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
          SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of October16,
2007, by and among CVR Energy Inc., a Delaware corporation (the “Employer”), and
John J. Lipinski (“Employee”).
          WHEREAS, on March 9, 2007, Employee acquired 0.21253757 of a share of
common stock, par value $.01 per share, of Coffeyville Nitrogen Fertilizers,
Inc., a Delaware corporation and an affiliate of the Employer (“CNF” and such
stock, the “Nitrogen Stock”) and on August 22, 2007 Employee acquired 0.10441996
of a share of common stock, par value $.01 per share, of Coffeyville Refining &
Marketing Holdings, Inc., a Delaware corporation and an affiliate of the
Employer (“CRMH” and such stock, the “Refining Holdings Stock”);
          WHEREAS, on the terms and conditions contained in this Agreement,
Employee desires to acquire and Employer desires to issue to Employee, 247,471
shares of common stock, $0.01 par value per share, of Employer (the “Issued
Stock”) in exchange for Employee’s Nitrogen Stock and Employee’s Refining Stock
(the “Exchanged Stock”);
          WHEREAS, the boards of directors of each of CNF and CRMH has approved
the exchange of the Exchanged Stock for the Issued Stock; and
          WHEREAS, on October 16, 2007 (i) CNF entered into an Agreement and
Plan of Merger (the “CNF Merger Agreement”) with CVR MergerSub 2,
Inc.(“MergerSub 2”), and (ii) CRMH entered into an Agreement and Plan of Merger
(the “CRMH Merger Agreement”) with CVR MergerSub 3, Inc.(“MergerSub 3”);

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, Employer and Employee hereby agree as follows:
          Section 1. Acquisition of Common Stock. Upon the terms and subject to
the conditions set forth herein, at the Closing, as defined below, Employer
shall issue to Employee, the Issued Stock in exchange for the Exchanged Stock;
provided, however, that if by October 19, 2007 (i) MergerSub 2 has not been
merged with and into CNF pursuant the CNF Merger Agreement, and (ii) MergerSub 3
has not been merged with and into CRMH pursuant to the CRMH Merger Agreement,
Employee shall have the right to exchange all 247,471 shares of the Issued Stock
for 0.21253757 of a share of Nitrogen Stock and 0.10441996 of a share of
Refining Holdings Stock.
          Section 2. Closing. The closing of the acquisition of the Issued Stock
in exchange for the Exchange Stock hereunder (the “Closing”) shall take place at
the offices of Employer on the effective date of (but prior to) the mergers of
(i) MergerSub 2 with and into CNF pursuant the CNF Merger Agreement, and
(ii) MergerSub 3 with and into CRMH pursuant to the CRMH Merger Agreement. At
the Closing, Employer shall deliver an original stock certificate to Employee
representing the Issued Stock and in exchange therefore, Employee shall deliver
or cause to be delivered to Employer an original stock certificate or
certificates representing the Exchanged Stock, along with duly executed stock
powers.
          Section 3. Representations and Warranties of Employer. Employer hereby
represents and warrants to Employee as follows:
               (a) Employer is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with full power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder and thereunder;
               (b) Employer has duly executed and delivered this Agreement;
               (c) all necessary corporate actions required to be taken by or on
behalf of Employer to authorize it to execute, deliver and perform its
obligations under this Agreement have been taken and this Agreement constitutes
Employer’s legal, valid and binding obligation, enforceable against Employer in
accordance with the terms hereof;
               (d) the execution and delivery of this Agreement and the
consummation by Employer of the transactions contemplated hereby in the manner
contemplated hereby do not and will not conflict with, or result in a breach of
any terms of, or constitute a default under, any agreement or instrument or any
applicable law, or any judgment, decree, writ, injunction, order or award of any
arbitrator, court or governmental authority which is applicable to Employer or
by which Employer or any material portion of its properties is bound;
               (e) except for any applicable filings under federal and state
securities laws, no consent, approval, authorization, order, filing,
registration or qualification of or with any court, governmental authority or
third person is required to be obtained by Employer in connection with the
execution and delivery of this Agreement or the performance of Employer’s
obligations hereunder; and

2



--------------------------------------------------------------------------------



 



               (f) upon issuance of the Issued Stock, the Issued Stock will
represent duly authorized, validly issued and non-assessable shares of Common
Stock and Employee shall be the record owner of the Issued Stock.
          Section 4. Representations and Warranties of Employee. Employee hereby
represents, warrants and acknowledges to Employer as follows:
               (a) Employee has duly executed and delivered this Agreement;
               (b) all actions required to be taken by or on behalf of Employee
to authorize him to execute, deliver and perform his obligations under this
Agreement have been taken and this Agreement constitutes Employee’s legal, valid
and binding obligation, enforceable against Employee in accordance with the
terms hereof and thereof;
               (c) the execution and delivery of this Agreement and the
consummation by Employee of the transactions contemplated hereby in the manner
contemplated hereby do not and will not conflict with, or result in a breach of
any terms of, or constitute a default under, any agreement or instrument or any
applicable law, or any judgment, decree, writ, injunction, order or award of any
arbitrator, court or governmental authority which is applicable to Employee or
by which Employee or any material portion of his properties is bound;
               (d) no consent, approval, authorization, order, filing,
registration or qualification of or with any court, governmental authority or
third person is required to be obtained by Employee in connection with the
execution and delivery of this Agreement or the performance of Employee’s
obligations hereunder;
               (e) Employee is a resident of Texas;
               (f) Employee is receiving the Issued Stock solely for Employee’s
own account for investment and not with a view to resale in connection with any
distribution thereof;
               (g) Employee acknowledges receipt of advice from Employer that
(i) the Issued Stock has not been registered under the Securities Act or
qualified under any state securities or ''blue sky’’ laws, (ii) it is not
anticipated that there will be any public market for the Issued Stock, (iii) the
Issued Stock must be held indefinitely and Employee must continue to bear the
economic risk of the investment in the Issued Stock unless the Issued Stock is
subsequently registered under the Securities Act and such state laws or an
exemption from registration is available, (iv) Rule 144 promulgated under the
Securities Act (“Rule 144”) is not presently available with respect to sales of
any securities of Employer and Employer has made no covenant to make Rule 144
available and Rule 144 is not anticipated to be available in the foreseeable
future, (v) when and if the Issued Stock may be disposed of without registration
in reliance upon Rule 144, such disposition can be made only in limited amounts
and in accordance with the terms and conditions of such Rule and the provisions
of this Agreement and the Stockholders Agreement, (vi) if the exemption afforded
by Rule 144 is not available, public sale of the Issued Stock without
registration will require the availability of an exemption under the Securities
Act, (vii) restrictive legends shall be placed on any certificate representing
the Issued

3



--------------------------------------------------------------------------------



 



Stock and (viii) a notation shall be made in the appropriate records of Employer
indicating that the Issued Stock is subject to restrictions on transfer and, if
Employer should in the future engage the services of a transfer agent,
appropriate stop-transfer instructions will be issued to such transfer agent
with respect to the Issued Stock;
               (h) Employee’s financial situation is such that Employee can
afford to bear the economic risk of holding the Issued Stock for an indefinite
period and Employee can afford to suffer the complete loss of Employee’s
investment in the Issued Stock;
               (i) (x) Employee is familiar with the business and financial
condition, properties, operations and prospects of Employer and Employee has
been granted the opportunity to ask questions of, and receive answers from,
representatives of Employer concerning Employer and the terms and conditions of
the acquisition of the Issued Stock and to obtain any additional information
that Employee deems necessary, (y) Employee’s knowledge and experience in
financial and business matters is such that Employee is capable of evaluating
the merits and risk of the investment in the Issued Stock and (z) Employee has
carefully reviewed the terms and provisions of this Agreement and the
Stockholders Agreement and has evaluated the restrictions and obligations
contained therein;
               (j) in furtherance of the foregoing, Employee represents and
warrants that (i) no representation or warranty, express or implied, whether
written or oral, as to the financial condition, results of operations,
prospects, properties or business of Employer or as to the desirability or value
of an investment in Employer has been made to Employee by or on behalf of
Employer, (ii) Employee has relied upon Employee’s own independent appraisal and
investigation, and the advice of Employee’s own counsel, tax advisors and other
advisors, regarding the risks of an investment in Employer and (iii) Employee
will continue to bear sole responsibility for making its own independent
evaluation and monitoring of the risks of its investment in Employer;
               (k) Employee is an “accredited investor” as such term is defined
in Rule 501(a) of Regulation D promulgated under the Securities Act and, in
connection with the execution of this Agreement, agrees to deliver such
certificates to that effect as the board of directors of Employer may request;
               (l) Employee understands and acknowledges that (a) he is being
issued the Common Stock in reliance on an exemption under the federal securities
laws that permits companies to issue stock to their employees and directors
without registration under limited circumstances when such stock is issued in
compensatory circumstances, (b) that he is being issued the Common Stock as part
of his compensation for services to the Company and its subsidiaries and
(c) that he would not be issued the Common Stock if he were not an employee or
director of the Company or one of its subsidiaries; and
               (m) Employee is the record and beneficial owner of the Exchanged
Stock and has requisite power and authority to transfer the Exchanged Stock as
provided in this Agreement and Employee is delivering to Employer, good and
marketable title to the Exchanged Stock, free and clear of any and all liens,
claims, charges, security interests, options or other encumbrances, other than
those provided under federal or state securities laws and other than

4



--------------------------------------------------------------------------------



 



those arising under the CRMH Stockholders Agreement, dated August 22, 2007, and
the CFN Stockholders, dated March 9, 2007 (each of which will terminate pursuant
to Termination Agreements with each of CRMH and CFN, each dated the date hereof,
immediately after the consummation of the transactions contemplated by this
Agreement).
          Section 5. Governing Law. This Agreement and the rights and
obligations of the parties hereto hereunder and the Persons subject hereto shall
be governed by, and construed and interpreted in accordance with, the laws of
the State of Delaware, without giving effect to the choice of law principles
thereof.
          Section 6. Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (a) delivered
personally, (b) mailed, certified or registered mail with postage prepaid,
(c) sent by next-day or overnight mail or delivery or (d) sent by fax, as
follows (or to such other address as the party entitled to notice shall
hereafter designate in accordance with the terms hereof):
(a)   If to Employer:
10 E. Cambridge Circle, Ste. 250
Kansas City, Kansas 66103
Attention: Edmund S. Gross
Facsimile No.: 913-981-0000
with copies (which shall not constitute notice) to:
GS Capital Partners V Fund, L.P.
c/o Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
Attention: Kenneth Pontarelli
Facsimile No.: 212-357-5505
Kelso & Company, L.P.
320 Park Avenue, 24th Floor
New York, New York 10022
Attention: James J. Connors II
Facsimile No.: 212-223-2379
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Robert C. Schwenkel
                 Steven Steinman
Facsimile No.: (212) 859-4000

5



--------------------------------------------------------------------------------



 



and
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention: Kevin M. Schmidt
Facsimile No.: (212) 909-6836
(b)   If to Employee:
2277 Plaza Drive
Suite 500
SugarLand, Tx 77479
Facsimile No.: (281) 207-7747
All such notices, requests, demands, waivers and other communications shall be
deemed to have been received by (w) if by personal delivery, on the day
delivered, (x) if by certified or registered mail, on the fifth business day
after the mailing thereof, (y) if by next-day or overnight mail or delivery, on
the day delivered, or (z) if by fax, on the day delivered; provided that such
delivery is confirmed.
          Section 7. Entire Agreement, etc. This Agreement constitutes the
entire agreement among the parties hereto with respect to the subject matter
hereof, and supersedes any prior agreement or understanding among them with
respect to the matters referred to herein. There are no representations,
warranties, promises, inducements, covenants or undertakings relating to shares
of Issued Stock, other than those expressly set forth or referred to herein or
in the Management Registration Rights Agreement, by and between Employer and
Employee, dated as of the date hereof.
          Section 8. Amendments and Waivers. This Agreement may not be modified
or amended except by a written instrument signed by authorized representatives
of all parties affected by such modification or amendment and referring
specifically to this Agreement. Waiver by any party hereto of any breach or
default by any other party of any of the terms of this Agreement shall not
operate as a waiver of any other breach or default, whether similar to or
different from the breach or default waived. No waiver of any provision of this
Agreement shall be implied from any course of dealing between the parties hereto
or from any failure by any party to assert its or his or her rights hereunder on
any occasion or series of occasions.
          Section 9. Assignment. This Agreement shall be binding upon and inure
to the benefit of the successors and assigns of each of the parties hereto.
          Section 10. Severability. If any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions of this Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.
          Section 11. Counterparts. For the convenience of the parties hereto,
this

6



--------------------------------------------------------------------------------



 



Agreement may be executed in any number of counterparts, each such counterpart
being deemed to be an original instrument, and all such counterparts shall
together constitute the same agreement.
          Section 12. Captions. The Section and paragraph captions herein are
for convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof.
          Section 13. Survival of Representations and Warranties; Indemnity. All
representations, warranties and covenants contained herein or made in writing by
Employee, or by or on behalf of Employer in connection with the transactions
contemplated by this Agreement, shall survive the execution and delivery of this
Agreement, any investigation at any time made by or on behalf of Employer or
Employee, the issue and sale of the Issued Stock. Employee shall and hereby does
indemnify and hold harmless Employer from and against any and all losses,
claims, damages, expenses and liabilities relating to or arising out of any
breach of any representation, warranty or covenant made by Employee in this
Agreement.
[Signature page follows]

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed and
delivered by the parties hereto on the date first herein above written.

            CVR ENERGY, INC.
      By:   /s/  James T. Rens       Name:   James T. Rens        Title:   Chief
Financial Officer        /s/  John J. Lipinski     JOHN J. LIPINSKI   

[Signature page to Subscription Agreement]

 